Per Curiam,
While there is some difference in the recollection of the witnesses in this case as to the actual facts, they all agree that the collision occurred almost immediately after the deceased attempted to drive on the track, and the correct conclusion of the court below was that, if he had looked, as it was his duty to do, he would have seen the car running rapidly towards him, so close to where he was about to cross as to have made it contributory negligence on his part to attempt to take the risk. For this reason the judgment for the defendant non obstante veredicto is affirmed.